February 16, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                            KENNETH L. HILL, Appellant

NO. 14-11-00773-CV                      V.

           BRUCE SMITH M.D. AND MICHELLE LASTRAPE, Appellee
                         ____________________



      This cause, an appeal from the judgment in favor of appellees, Bruce Smith, M.D.
and Michelle Lastrape, signed September 7, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.